  4:19-cr-03074-JMG-CRZ Doc # 51 Filed: 06/25/20 Page 1 of 2 - Page ID # 173



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                               4:19CR3074

     vs.
                                                             ORDER
TYRONE S. WELLS,

                  Defendant.



       Defense counsel has moved to withdraw due to a conflict of interest. (Filing
 No. 50). Defendant is eligible for appointed counsel pursuant to the Criminal Justice
 Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the District of
 Nebraska.


       IT IS ORDERED:

       1)     Defense counsel's motion to appoint new counsel, (Filing No. 50), is
              granted. Toni M. Leija-Wilson is hereby withdrawn as counsel and
              shall promptly notify Defendant of the entry of this order.

       2)     The clerk shall delete Toni M. Leija-Wilson from any future ECF
              notifications herein.

       3)     The clerk shall forward this memorandum and order to the Federal
              Public Defender.

       4)     The Federal Public Defender shall forthwith provide the court with a
              draft appointment order (CJA Form 20) bearing the name and other
              identifying information of the CJA Panel attorney identified in
              accordance with the Criminal Justice Act Plan for this district. .

       5)     The newly appointed counsel shall promptly file an entry of
              appearance on behalf of Defendant.

       6)     Defendant’s change of plea hearing, currently scheduled for June 30,
              2020 is continued and will be held at 10:30 a.m. on July 23, 2020
4:19-cr-03074-JMG-CRZ Doc # 51 Filed: 06/25/20 Page 2 of 2 - Page ID # 174



           before the undersigned magistrate judge in Courtroom 2, United
           States Courthouse and Federal Building, 100 Centennial Mall
           North, Lincoln, Nebraska.

     7)    Defendant, defense counsel, and counsel for the government
           shall attend.

   Dated this 25th day of June, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
